Citation Nr: 0812247	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-18 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1971.  The veteran also has service in the United 
States Army Reserve.  The veteran's decorations include the 
Combat Infantryman Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran had perfected an appeal for the issues of 
entitlement to service connection for left ear hearing loss 
and tinnitus.  In an October 2007 rating decision, the RO 
awarded service connection for left ear hearing loss and 
tinnitus.  Thus, these issues are no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994).

In March 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has right ear hearing loss as a 
result of his military service.  The veteran was afforded a 
VA audiological examination in July 2003.  In the 
corresponding examination report and its addendum, the VA 
examiner opined that the veteran's hearing loss was at least 
as likely as not related to his military activities while in 
the Army Reserve.  However, the right ear controlled speech 
discrimination test and pure tone audiometry test from July 
2003 were not indicative of hearing loss for VA purposes.  
See 38 C.F.R. § 3.385 (2007).  

The veteran's last VA hearing examination was almost 5 years 
ago.  In his April 2004 notice of disagreement and in his 
testimony before the undersigned, the veteran has asserted 
that his hearing has gotten worse since his July 2003 VA 
examination.  A May 2005 audiology test for the issuance of 
hearing aids is of record; however, the findings are reported 
in decibels of sound pressure level (dB SPL) and no findings 
from a controlled speech discrimination test are included.  
An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85 (2007).  
Examinations must be conducted without the use of hearing 
aids.  Id.  The Board is of the opinion that the veteran 
should be afforded another VA examination to determine the 
current level of right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA audiometric examination to determine 
the current level of right ear hearing 
loss.  All indicated tests should be 
accomplished, and all clinical findings 
reported in detail.  

2.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



